UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthe quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (831) 438-8200 Former name, former address and former fiscal year, if changed since last report: Not Applicable Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Registrant’s Common Stock as of August 5, 2011 was 50,317,902. VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION 1 Item 1 — Financial Statements. 1 Condensed Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements Of Operations for the three and six months ended June 30, 2011 and 2010 2 Condensed Consolidated Statements Of Cash Flows for the six months ended June 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 — Controls and Procedures 18 PART II — OTHER INFORMATION 20 Item 1 — Legal Proceedings 20 Item 1A — Risk Factors 20 Item 6 — Exhibits 39 SIGNATURES 40 EXHIBIT INDEX 41 -i- Index PART I — FINANCIAL INFORMATION ITEM 1. — FINANCIAL STATEMENTS. VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, exceptshare and pershare amounts) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net — 3 Prepaid taxes — Current deferred tax benefit — Prepaid expense and other current assets 87 Total current assets Property and equipment, net 19 25 Intangible and other assets 84 Long-term deferred tax benefit, net 54 Total assets $ $ Current liabilities: Accounts payable and accrued liabilities $ $ Income tax liability — Derivative liability Total current liabilities Stockholders’ equity: Preferred stock, par value $0.0001 per share Authorized: 10,000,000 shares, issued and outstanding: 0 shares at June 30,2011 and December 31, 2010, respectively — — Common stock, par value $0.0001 per share Authorized: 100,000,000 shares, issued and outstanding: 49,899,892 shares at June 30, 2011 and 49,341,028 at December 31, 2010 5 5 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 1 Index VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands,except pershare amounts ) Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 (As Restated) Revenue — royalties $
